DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansenne et al., (US2015/0320867), in view of Aliyar et al., (US2015/0141389), and in view of Bíró et al., (US2018/0263952)(also WO2017/055846 A1), and in view of Lekhram et al. (US20160235661)(of record).
	Hansenne teaches topical formulations for delivering active agents to the skin with reduced inflammation, irritations, and discomfort. See abstract.  The compositions comprise an active agent and an alkyl polysiloxane. See par. 5.  An active agent includes an agent that is suitable for delivery to the skin. See par. 17.  The alkyl polysiloxane can be hexamethyldisiloxane. See prior art claim 9.  Further, the concentration of alkyl polysiloxane selected from hexamethyldisiloxane, octamethyltrisiloxane, decamethyltetrasiloxane, ethyltrisiloxane (1,1,1,3,5,5,5-heptamethyl-3-ethylsiloxane) can comprise: about 5% (prior art claim 16), about 72% to about 92% by weight of the composition (prior art claim 17) or can comprise about 85% to about 91% (prior art claim 18) by weight of the composition, or can comprise about 88% of the composition (prior art claim 19).  Such composition for treatment of the skin include treatment of acne. See prior art claim 27.  As such, in view of Hansenne, using a carrier for topical application to the skin of a subject to treat acne that comprises 88%, e.g., of HMDSO or other equivalent poly alkylsiloxane is obvious.  The composition can be in the form of a cream, gel, ointment, and more with an additional organic solvent, such as ethoxydiglycol. See prior art claims 21 and 22.  The additional solvent can comprise less than 15% and less than 5% of the composition when used. See par. 64.
	Hansenne does not teach all of the claimed residual solvents.
	Aliyar teaches a composition for topical drug delivery to a patient’s skin for treatment of acne or prevention thereof. See abstract and par. 67.  Further, the composition includes a volatile solvent that can include an organic liquid such as glycols, glycol ethers, isohexadecane, fatty acids, fatty alcohol, propylene glycol n-butyl ether, propylene glycol methyl ether acetate, propylene glycol methyl ether, and others. See par. 48.  Moreover, the composition can comprise (b) hexamethyldisiloxane, (c) an anti-acne medication, and (d) propylene glycol, butylene glycol, or dipropylene glycol. See prior art claim 16.  The active ingredient is dissolved or dispersed in the formulation. See par. 5.
	Alivar does not teach cannabidiol or the dose of CBD.
Bíró teaches use of cannabinoids, including cannabidiol for the treating of inflammatory skin disease. See par. 1.  Such conditions include acne. See par. 4.  The dose of cannabinoid is taught to be preferably, less than 2000 mg. See par. 46 and prior art claim 10.  More preferably, the dose is between 10 mg and 1000 mg. See par. 47 and prior art claim 11.  The composition can be a cosmetic formulations such as a cream or sunscreen. See par. 55.
	Lekhram teaches a cosmetic and topical composition comprising cannabinoids for treatment of a variety of skin conditions, including acne. See abstract.  The composition comprise a cannabis oil with cannabigerol at 3-24% and cannabidiol at 1-10% by weight, and the oil comprises 0.2 to 10% by weight of the topical leave on composition (p 0021; instant claims 1, 5). It is taught the composition is administered at least once daily. See prior art claim 10.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Hansenne, Alivar, Bíró, and Lekhram to arrive at the claimed method.  One would be motivated to do so because Alivar teaches treating acne by topically applying an anti-acne medication, HMDSO, and a claimed residual solvent.  Further, Hansenne teaches topical anti-acne medications to comprise the claimed concentration of HMDSO.  In fact, Hansenne includes a claimed with 88% HMDSO, which falls within the claimed range.  Similarly, Bíró teaches a composition for topical cosmetic use comprising no more than 2000 mg CBD, and can include 10 mg-1000 mg, which falls almost entirely within the claimed range.  Lekhram teaches a composition comprising a slightly lower percentage of topical CBD composition for treating acne.  However, this does not appear to be a patentable distinction in view of the substantially similar overall CBD concentrations taught by the art as a whole to treat acne.  The cannabinoid is combined with a solvent and a residual solvent.  Thus, they would necessarily dissolve at least a portion of cannabinoid.  Additionally, CBD is a known result effective variable for treating acne and could be easily optimized through nothing more than routine experimentation.  Even further, it a POSA is told that 0.1% CBD will treat acne, is it also clear to that same POSA that using a higher concentration such as 2% would treat acne because they would using a higher concentration of active dosage.  There is no indication that such concentration does show a dose-linear pharmacokinetic profile.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As such, no claim is allowed.

Double Patenting (Non-statutory and Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-16 of U.S. patent application publication no. 16/257,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both application has significant overlap in components and dosage includien a cannabidiol, volatile solvent, and residual solvent, including hexamethyldisiloxane.  As such, the claims of both patents overlap and cover a substantial proportion of the same subject matter.
This is a provisional rejection because the claims of the ‘031 application has not yet patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628